Per Curiam:

Action in ejectment. The defendants had judgment for costs. The plaintiffs appeal.
The case is controlled by the decision just handed down in Ewing v. Nesbitt, ante, p. 708, 129 Pac. 1135, in which it is held that the statute de donis and the rule of the common law expressed therein are in full force and effect in this state, and that an estate tail is capable of being barred by a conveyance of record made by the tenant in tail. It follows therefore that the conveyance made to the defendants by Robert O’Donnell, the sole surviving tenant in tail, and his wife, Huida O’Donnell, barred the issue born and unborn of the tenants in tail as well as the donors’ reversion.
.The judgment is affirmed.